In a negligence action to recover damages for personal injuries, defendant appeals from a judgment of the Supreme Court, Suffolk County, entered June 21, 1965, in favor of plaintiff upon a jury verdict. Judgment reversed on the law and a new trial ordered, with costs to abide the event. No questions of fact have been considered. In our opinion, it was prejudicial error to charge that section 200 of the Labor Law applied herein (see Gasper v. Ford Motor Co., 13 N Y 2d 104, 110-111). Ughetta, Acting P. J., Christ, Brennan, Hill and Hopkins, JJ., concur.